Citation Nr: 0714722	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  05-21 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance or adaptive equipment only.

2.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of specially adapted housing.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to July 
1985.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In November 2005, the veteran provided testimony at a hearing 
before the undersigned Veterans Law Judge at the Nashville 
RO.  A transcript of the hearing is of record.


REMAND

The veteran contends that he is entitled to the benefits 
sought on appeal because he is wheelchair-bound due to severe 
cardiovascular heart disease with diminished left ventricular 
function.  While the veteran has been a quadriplegic and 
confined to a wheelchair since the late 1980s due to the 
residuals of arsenic poisoning, he claims that his current 
cardiac condition, on its own, is severe enough to cause the 
permanent loss of the use of both his lower extremities.  
None of the medical evidence currently of record adequately 
addresses whether the service-connected cardiovascular 
disability is sufficient by itself to result in loss of use 
of the lower extremities.  Therefore, the Board finds that a 
VA medical examination and opinion are required before a 
decision is made in this case.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should arrange for 
the veteran to be examined by a physician 
with appropriate expertise to determine 
the nature and physical impact of the 
veteran's hypertension and cardiovascular 
disease with diminished left ventricular 
function.

The claims folder and a copy of this 
remand must be made available to and be 
reviewed by the examiner.  

Based on review of the veteran's 
pertinent medical history and the 
examination results, the examiner should 
proffer an opinion as to whether there is 
a 50 percent or better probability that 
the veteran's service-connected 
cardiovascular disability is sufficient 
by itself to result in loss of use of 
both lower extremities or loss of use of 
one lower extremity and additional 
impairment that so affect the functions 
of balance and propulsion as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair.

The rationale for all opinions expressed 
must also be provided.  

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
adjudicate the veteran's claims based on 
a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  No action is required of the 
appellant until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



